EXHIBIT 10.35

 

AMENDMENT NUMBER FOUR

TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NUMBER FOUR TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 23, 2003 by and between WELLS FARGO FOOTHILL, INC., a
California corporation and successor in interest to Foothill Capital Corporation
(“Lender”), and BRIO SOFTWARE, INC., formerly known as Brio Technology, Inc., a
Delaware corporation (“Borrower”), with reference to the following:

 

WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement, dated as of December 14, 2001, as amended by that certain Amendment
Number One to Loan and Security Agreement, dated as of February 27, 2002, that
certain Amendment Number Two to Loan and Security Agreement, dated as of May 15,
2002 and that certain Amendment Number Three to Loan and Security Agreement,
dated as of August 13, 2002 (as so amended, and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which Lender has made certain loans and financial accommodations
available to Borrower;

 

WHEREAS, Borrower has requested that Lender amend the Loan Agreement as provided
herein; and

 

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to amend the Loan Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. All terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement.

 

2. Amendments to the Loan Agreement.

 

(a) Section 1.1 of the Loan Agreement hereby is amended by amending and
restating the definition of “EBITDA” as follows:

 

“Cash Equivalents” means, (x) with respect to the Borrower, (a) marketable
direct obligations issued or unconditionally guaranteed by the United States or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within 1 year from the date of acquisition
thereof, (b) marketable direct obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable



--------------------------------------------------------------------------------

from either S&P or Moody’s, (c) commercial paper maturing no more than 1 year
from the date of acquisition thereof and, at the time of acquisition, having a
rating of A-1 or P-1, or better, from S&P or Moody’s, and (d) certificates of
deposit or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof either (i) issued by any bank organized under the laws of
the United States or any state thereof which bank has a rating of A or A2, or
better, from S&P or Moody’s, or (ii) certificates of deposit less than or equal
to $100,000 in the aggregate issued by any other bank insured by the Federal
Deposit Insurance Corporation; or (y) with respect to Brio Technology France
SARL, certificates of deposit maturing within 30 days from the date of
acquisition issued by BNP Paribas which certificates of deposits shall be (i)
denominated in Euros, (ii) equal to or less than €500,000 in the aggregate, and
(iii) insured by or guaranteed by the French government.

 

(b) Section 7.19(a) and (c) of the Loan Agreement hereby are amended and
restated in their entirety to read as follows, respectively:

 

(a) EBITDA. Fail to maintain EBITDA measured on a fiscal quarter-end basis, of
not less than the required amount set forth in the following table for the
applicable period set forth opposite thereto;

 

Applicable Amount

--------------------------------------------------------------------------------

 

Applicable Period

--------------------------------------------------------------------------------

$0

  For the 3 month period ending June 30, 2003

$500,000

  For the 3 month period ending September 30, 2003

$1,000,000

  For the 3 month period ending December 31, 2003

$1,500,000

  For the 3 month period ending March 31, 2004 and as of the last day of each
fiscal quarter thereafter

 

(c) Minimum Excess Availability. Fail to maintain Excess Availability plus cash
and Cash Equivalents that are the subject of a first priority security interest
in favor of Lender perfected by means of a control agreement (in form and
substance satisfactory to Lender) of at least $6,000,000 at any time of which
not less than $2,000,000 shall be comprised of cash and Cash Equivalents.

 

(c) Exhibit C-1 to the Loan Agreement is hereby amended by deleting such Exhibit
in its entirety and substituting the attached Exhibit C-1 in lieu thereof.

 

2



--------------------------------------------------------------------------------

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

(a) Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;

 

(b) The representations and warranties in this Amendment, the Loan Agreement, as
amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(c) Borrower shall be in good standing in the jurisdiction of its incorporation
and in each other jurisdiction in which any of Borrower’s assets are located or
in which Borrower’s failure to be duly qualified or licensed would constitute a
Material Adverse Change;

 

(d) After giving effect to this Amendment, no Event of Default or event which
with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof, nor shall
result from the consummation of the transactions contemplated herein;

 

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or Lender, or any of their Affiliates;
and

 

(f) Lender shall have received from Borrower an amendment fee equal to $25,000
in immediately available funds.

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) the execution, delivery, and performance of this Amendment and
of the Loan Agreement are within Borrower’s powers, have been duly authorized by
all necessary action, and are not in contravention of any law, rule, or
regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or Governmental Authority, or of the terms of its Governing
Documents, or of any contract or undertaking to which it is a party or by which
any of its properties may be bound or affected, (b) this Amendment and the Loan
Agreement, as amended by this Amendment, constitute Borrower’s legal, valid, and
binding obligation, enforceable against Borrower in accordance with its terms,
and (c) this Amendment has been duly executed and delivered by Borrower.

 

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

 

6. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which

 

3



--------------------------------------------------------------------------------

when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be equally effective as delivery of a manually executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile also shall deliver a manually executed counterpart of this
Amendment, but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

7. Effect on Loan Documents.

 

(a) The Loan Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power, or remedy of Lender under the Loan Agreement, as in effect
prior to the date hereof. The modifications herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future non-compliance with
the Loan Agreement, and shall not operate as a modification to any further or
other matter, under the Loan Documents.

 

(b) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.

 

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

 

8. Further Assurances. Borrower shall execute and deliver all agreements,
documents, and instruments, in form and substance satisfactory to Lender, and
take all actions as Lender may reasonably request from time to time, to perfect
and maintain the perfection and priority of the security interests of Lender in
the Collateral and to fully consummate the transactions contemplated under this
Amendment and the Loan Agreement.

 

9. Entire Agreement. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference thereto, embody the entire understanding and agreement between
the parties hereto and thereto with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings, and inducements,
whether express or implied, oral or written.

 

[Remainder of page intentionally left blank]

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BRIO SOFTWARE, INC., formerly known as Brio Technology, Inc., a Delaware
corporation

By:

 

/s/    CRAIG B. COLLINS        

--------------------------------------------------------------------------------

   

Name: Craig B. Collins

Title: Chief Financial Officer and Executive Vice President, Corporate
Development

WELLS FARGO FOOTHILL, INC., a California corporation

By:

 

/s/    LARISSA MEGERDICHIAN        

--------------------------------------------------------------------------------

   

Name: Larissa Megerdichian

Title: Vice President

 

5